DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/18/2022.
The claims 1, 13, 20, and 26-27 have been amended. 
In view of the amendments, the Objection to the claims has been withdrawn.
In view of the amendments, the Objection to the Title has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/18/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A DC dynamo, comprising: a central axis; an armature apparatus with a first side  and a second side  opposite to each other and spaced by a low magnetic material layer or a non-magnetic material layer, comprising a body and a plurality of armature coils, and wherein the body includes a central body coupled to the central axis, a peripheral body surrounding the central body and a plurality of middle bodies for connecting the central body and the peripheral body, wherein the low magnetic material layer or the non-magnetic material layer is passed through by the armature coils, and the first side  and the second side  of the peripheral body are wound by part of the armature coils, and the number of the armature coils is equal or greater than 1; a first magnetic mechanism adjacent to the first side  of the armature apparatus, comprising a first central area, a first peripheral area surrounding the first central area, wherein part or whole of the first peripheral area corresponds to the armature coils, and there is a first air gap between the first magnetic mechanism and the armature coils; a first magnetic field generator for generating a closed-loop first magnetic field between the first magnetic mechanism and the first armature apparatus, wherein the first magnetic lines of flux are flowing between the first magnetic mechanism and the first armature apparatus, and almost all of the first magnetic lines of flux substantially and orthogonally pass through the first air gap between each of the armature coils and the first magnetic mechanism in the same direction to drive the armature apparatus and the first magnetic field to respectively rotate along with a virtual axis along with the same direction as that of the central axis; a second magnetic mechanism adjacent to the second side  of the armature apparatus, comprising a second central area, a second peripheral area surrounding the second central area, wherein part or whole of the second peripheral area corresponds to the armature coils, and there is a second air gap between the second magnetic mechanism and the armature coils: a second magnetic field generator for generating a closed-loop second magnetic field between the second magnetic mechanism and the second armature apparatus, wherein the second magnetic lines of flux are flowing between the second magnetic mechanism and the second armature apparatus, and almost all of the second magnetic lines of flux substantially and orthogonally pass through the second air gap between each of the armature coils and the second magnetic mechanism in the same direction to drive the armature apparatus and the second magnetic field to respectively rotate along with a virtual axis along with the same direction as that of the central axis: and a pair of armature electrodes with a substantially same polarity of electromotive force electrically interconnecting the armature coils and an outer system.”
Claim 13: ” A DC dynamo, comprising: a central axis; an armature apparatus with a first side  and a second side  opposite to each other and spaced by a low magnetic material layer or a non-magnetic material layer, comprising a body and a plurality of armature coils, and wherein the body includes a central body coupled to the central axis, a peripheral body surrounding the central body and a plurality of middle bodies for connecting the central body and the peripheral body, wherein the low magnetic material layer or the non-magnetic material layer is passed through by part of the armature coils, and the first side  and the second side  of the peripheral body are wound by part of the armature coils, and the number of the armature coils is equal or greater than 1; a first magnetic mechanism adjacent to the first side  of the armature apparatus, comprising a first central area, a first peripheral area surrounding the first central area, wherein part or whole of the first peripheral area corresponds to the armature coils, and there is a first air gap between the first magnetic mechanism and the armature coils; a first magnetic field generator for generating a closed-loop first magnetic field between the first magnetic mechanism and the first armature apparatus, wherein the first magnetic lines of flux are flowing between the first magnetic mechanism and the first armature apparatus, and almost all of the first magnetic lines of flux substantially and orthogonally pass through the first air gap between each of the armature coils and the first magnetic mechanism in the same direction to drive the armature apparatus and the first magnetic field to respectively rotate along with a virtual axis along with the same direction as that of the central axis; a second magnetic mechanism adjacent to the second side  of the armature apparatus, comprising a second central area, a second peripheral area surrounding the second central area, wherein part or whole of the second peripheral area corresponds to the armature coils, and there is a second air gap between the second magnetic mechanism and the armature coils; a second magnetic field generator for generating a closed-loop second magnetic field between the second magnetic mechanism and the second armature apparatus, wherein the second magnetic lines of flux are flowing between the second magnetic mechanism and the second armature apparatus, and almost all of the second magnetic lines of flux substantially and orthogonally pass through the second air gap between each of the armature coils and the second magnetic mechanism in the same direction to drive the armature apparatus and the second magnetic field to respectively rotate along with a virtual axis along with the same direction as that of the central axis; and a pair of armature electrodes with a substantially same polarity of electromotive force electrically interconnecting the armature coils and end-terminals of the pair of armature electrodes are connected to each other.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunstable et al. (US 2022/0006340) teaches various embodiments of a multi-tunnel motor for converting electrical energy to mechanical energy.
Chang et al. (US 2020/0127546) teaches a DC dynamo having a rotator and stator for bidirectional energy conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832